Sup.' Ct. Cal. [Certiorari granted, 398 U. S. 936]; and
Sup. Ct. Ohio. [Cer-tiorari granted, 398 U. S.- 936.] Motions of 'NAACP Legal Defense and Educational Fund, Inc., et al. for leave to file a brief as amici curiae in both cases granted. Motion to participate in oral argument as amici curiae denied.
Mr. Justice Marshall took no part in the consideration or decision of these motions.
Motions of American Friends Service Committee et al. and American Civil Liberties Union,- Illinois Division, ét al. for leave to file briefs as amici curiae in No. 204, granted. Motion of the Solicitor General for leave to participate in oral argument as amicus . curiae granted and 30 minutes allotted for that purpose. An additional 15 minutes allotted to counsel in each of these cases.